BAKER, C. J.
I dissent. The territorial law is invalid,
because it suffers the taxation of the shares of a national bank, and permits the taxation of the capital stock only of other banks or banking corporations. There is a manifest distinction between the shares of a corporation and its capital stock for taxation purposes, and this law is therefore, in my opinion, discriminating and unjust. Van Allen v. Assessors, 3 Wall. 573-581; Bradley v. People, 4 Wall. 459. Furthermore, paragraph 2633 of the Revised Statutes of this territory exempts the shares of all corporations from taxation, while the present statute under consideration suffers the taxation of the shares of some banking corporations only. The revenue law is therefore not uniform and equal, but is discriminating and unequal.